     Case 2:20-cr-00204-GMN-EJY Document 19 Filed 09/23/20 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3                                                 ***
 4    UNITED STATES OF AMERICA,                               Case No. 2:20-cr-00204-GMN-EJY
 5                   Plaintiff,
                                                            ORDER RE: IN-PERSON HEARING
 6          v.
 7    XZAVIONE TAYLOR,
 8                   Defendant.
 9

10          IT IS HEREBY ORDERED that an in-person hearing on the Motion to Suppress (ECF No.
11   15) shall be conducted on Friday, November 13, 2020 in Courtroom 3A, starting at 9:00 a.m.
12          The Court is closely following and reinforcing the guidelines from the CDC and other
13   relevant health authorities and is taking precautionary measures to limit the potential spread of the
14   COVID-19 virus. For example:
15          •    ALL VISITORS TO THE COURTHOUSE WILL BE REQUIRED TO
                 MAINTAIN A SOCIAL DISTANCE OF AT LEAST SIX FEET AND
16               EITHER WASH THEIR HANDS OR USE HAND SANITIZER BEFORE
                 ENTERING THE COURTROOM.
17
            •    IF A PROCEEDING IS INSIDE THE COURTROOMS, CHAIRS,
18               TABLES, AND MICROPHONES THAT HAVE BEEN UTILIZED WILL
                 BE CLEANED AFTER EACH PROCEEDING. COUNSEL MAY
19               BRING DISINFECTANT WIPES TO CLEAN THE SURFACE AREAS
                 UTILIZED TO THEIR OWN COMFORT LEVEL AS WELL.
20
            •    HEARING ATTENDEES MAY BRING AND WEAR PERSONAL
21               PROTECTIVE EQUIPMENT INCLUDING FACE MASKS AND
                 GLOVES OR OTHER PROTECTIVE COVERINGS.
22

23          IF YOU DO NOT FEEL WELL, CONTACT THE COURTROOM DEPUTY
24   IMMEDIATELY TO RESCHEDULE THIS HEARING OR MAKE ARRANGEMENTS TO
25   ATTEND IT REMOTELY. DO NOT COME TO THE COURTHOUSE IF YOU ARE
26   EXPERIENCING FLU-LIKE SYMPTOMS SUCH AS A COUGH, FEVER, OR
27   SHORTNESS OF BREATH, OR IF YOU HAVE BEEN IN CONTACT WITH ANYONE
28
                                                     1
     Case 2:20-cr-00204-GMN-EJY Document 19 Filed 09/23/20 Page 2 of 2




 1   WHO HAS BEEN RECENTLY DIAGNOSED WITH A COVID-19 INFECTION. REFER

 2   TO TEMPORARY GENERAL ORDER 2020-02 AND 2020-08 FOR ADDITIONAL

 3   COURTHOUSE-ACCESS POLICIES AND PROCEDURES.

 4

 5         Dated this 23rd day of September, 2020

 6

 7
                                              ELAYNA J. YOUCHAH
 8                                            UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
